White, J.
(concurring in part and dissenting in part). I join in the majority’s discussion and disposition of the breach of contract issue.
I dissent, however, from the majority’s conclusions regarding the misrepresentation claims. While I agree in principle with the majority’s discussion of the issue, I conclude that plaintiff’s deposition testimony and affidavit were insufficient to create a genuine issue of material fact in light of defendant’s motion and supporting affidavits.
I would affirm.